t c memo united_states tax_court erik stephen clark petitioner v commissioner of internal revenue respondent docket no 6118-11l filed date erik stephen clark pro_se nancy m gilmore for respondent memorandum opinion goeke judge this case is before the court on respondent’s motion for summary_judgment and to impose sanctions the case presents the question of whether respondent abused his discretion in sustaining a notice of lien filing the amounts petitioner owes arise from unpaid income_tax for and penalties for and we shall grant respondent’s motion for summary_judgment but deny the imposition of sanctions sought by respondent background the following facts are not in dispute petitioner resided in maryland at the time he filed the petition petitioner timely filed a income_tax return on which he reported wages earned of dollar_figure on date petitioner filed a self-prepared amended_return for tax_year on which he changed his wages to zero and included a form_4852 substitute for form_w-2 wages and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting zero wages on the amended_return petitioner stated that he made the changes because-- my company issued me an erroneous w-2 and listed my payments as wages as defined in the irc sect a and a for fear of retaliation from the irs i am a private-sector citizen non-federal employee employed by a private-sector company non-federal entity as defined in c d i am not employed in a trade_or_business nor am i an officer of a corporation petitioner timely filed a tax_return which by all accounts properly stated the amount of his income and tax due petitioner was unable to pay the tax_shown_on_the_return when due however and had entered into a payment plan with the internal_revenue_service petitioner filed his return on date also reporting wages of zero and attaching a form_4852 petitioner’s reason for doing so was similar to the explanation on his amended return on date respondent mailed a letter to petitioner which explained the dollar_figure civil penalty for filing a frivolous tax_return pursuant to sec_6702 the letter gave petitioner a chance to avoid the civil penalty by amending his position regarding the forms filed for and petitioner did not take advantage of this opportunity additionally petitioner stopped payment of tax owed as a result of bad-faith measures taken by respondent in regard to his and returns according to petitioner these bad-faith measures included committing what amounts to witness tampering by attempting to ‘persuade’ petitioner to change his sworn testimony as such testimony appeared on his amended_return and return respondent assessed a dollar_figure civil penalty against petitioner for each of tax years and on date and date respectively 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing informing petitioner that respondent had filed a notice_of_federal_tax_lien nftl with the circuit_court of baltimore county maryland as a result of petitioner’s unpaid tax_liability for and unpaid civil penalties for and petitioner timely filed a collection_due_process cdp hearing request denying owing any penalties or having any_tax liabilities petitioner raised the following issues in his request-- proof of tax_liability different from my sworn testimony has not been provided sec_6703 a specific description of how my return meets the criteria of sec_6702 sec_1 or b has not been provided a specific description of the alleged frivolous position and impeding desire has not been provided on date the settlement officer so conducted a cdp hearing with petitioner by telephone the so had previously reviewed petitioner’s account transcripts for and to determine whether assessment procedure sec_2forms certificate of assessments payments and other specified matters for and showed no remaining tax_liabilities except for the unpaid dollar_figure civil penalties the form_4340 shows the liability was satisfied through withholding and other payment credits the form_4340 shows no assessments made for against petitioner and a payment credit of over dollar_figure resulting from withholding were followed and whether all administrative and statutory requirements were met during the cdp hearing petitioner agreed that he was liable for the unpaid tax and did not present evidence disputing his liability when offered the chance the so asked petitioner whether he wanted to discuss collection alternatives but petitioner declined petitioner continued to make arguments based on his belief that he had no tax_liabilities for and because he had no wages petitioner also stated that he had not received a notice_of_deficiency for the civil penalties and the so explained that a notice_of_deficiency is not issued for civil penalties petitioner finally stated that he wished to present his case to the tax_court on date the so issued a notice_of_determination upholding the filing of the nftl as an appropriate collection action petitioner timely filed a petition contesting the notice_of_determination respondent filed the motion at issue and petitioner objected to the granting of the motion a hearing on respondent’s motion was held in baltimore maryland 3the so also gave petitioner days to file an amended tax_return but petitioner failed to do so discussion i summary_judgment summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment may be granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all summary_judgment cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting fed r civ p e see also rule d 119_tc_157 115_tc_554 petitioner filed a response to respondent’s motion for summary_judgment arguing that the motion should not be granted because genuine issues of material fact remain to be adjudicated in support of his argument petitioner claims that respondent has not submitted statements of fact supported by credible_evidence that petitioner has even adopted a ‘position’ on his tax returns much less that the alleged position was ‘frivolous’ the entirety of respondents sic arguments contained in respondents sic motion are based on subjective intent ie respondents sic subjective evaluation of petitioner’s intent in filing my returns and that petitioner’s amended return and return are the only documents relevant to determining whether petitioner should be liable for the sec_6702 civil penalty for filing a frivolous tax_return respondent’s allegation that petitioner received wages assumes facts not in evidence and is an unsupported conclusion of law respondent did not submit into evidence relevant summary record s of assessment in compliance with sec_301_6203-1 proced admin regs in support of his assessments against petitioner and respondent’s position therefore assumes facts not in evidence and makes unsupported conclusions of law respondent’s allegation that petitioner is a ‘taxpayer’ assumes facts not in evidence and is an unsupported conclusion of law petitioner was not given an opportunity to support his claim during the cdp hearing and respondent’s allegation that petitioner’s position is frivolous is an unsupported conclusion of law 4in an order dated date we noted that in lien and levy cases under sec_6320 and sec_6330 we have encouraged the commissioner to include forms for relevant tax years when making a motion for summary_judgment barnes v commissioner tcmemo_2010_30 in addition the chief_counsel of the internal_revenue_service has recognized the importance of submitting forms to the court when filing motions for summary_judgment and has instructed his attorneys that a certified copy of an updated form_4340 transcript should also be submitted with all summary_judgment motions chief_counsel notice cc-2009- date emphasis added chief_counsel notice cc-2009-010 was revoked by chief_counsel notice cc-2012-010 on date after our order was issued as respondent had not already submitted any forms in this case we ordered respondent to submit forms for the relevant tax years we ordered petitioner to respond to the forms provided by respondent which he did petitioner in his response argues that a form_4340 alone without the signed summary record of assessment named in sec_301_6203-1 proced admin regs which it purports to support is legally insufficient and does not constitute credible_evidence that a lawful assessment has been made however we have previously held that a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_301_6203-1 proced admin regs wright v commissioner tcmemo_2005_291 citing 118_tc_365 n aff’d 329_f3d_1224 11th cir petitioner also claims that the form_4340 supplied is suspect but we disagree after consideration of petitioner’s argument that genuine issues of material fact remain to be adjudicated we disagree we find that summary_judgment is appropriate in this case ii underlying tax_liabilities and review of the so’s determination a underlying liabilities in a cdp hearing a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if he did not receive a notice_of_deficiency for such liability or otherwise have an opportunity to dispute such tax_liability sec_6330 however we do not have authority to consider sec_6330 issues that were not raised during the cdp hearing 129_tc_107 akonji v commissioner tcmemo_2012_56 during the cdp hearing petitioner agreed that he was liable for the unpaid tax and did not present evidence disputing his liability when offered the chance the so offered petitioner an additional days to amend his tax_return which he failed to do as a result we may not consider the underlying liability 5although the cdp hearing in this case was a lien hearing under sec_6320 sec_6320 provides that for purposes of this section subsections c d other than paragraph b thereof e and g of sec_6330 shall apply petitioner attempted to raise the underlying liabilities for the and civil penalties but the so refused to consider petitioner’s arguments because the so determined those arguments were based on frivolous positions taken by petitioner a taxpayer may not raise in a hearing pursuant to sec_6330 an issue that meets either of the requirements of sec_6702 or ii ie is based on a position which the secretary has identified as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws sec_6330 136_tc_356 considering petitioner’s arguments previously discussed we find that the positions he sought to discuss with the so were frivolous positions identified by the secretary in notice_2007_30 2007_1_cb_883 see sec_6702 specifically granting the secretary the power to identify frivolous positions for purposes of sec_6702 see also alexander v commissioner tcmemo_2012_75 determining 6arguments listed as frivolous in notice_2007_30 include the argument that only certain types of taxpayers are subject_to income and employment_taxes such as employees of the federal government corporations nonresident_aliens or residents of the district of columbia or the federal territories arguments that compensation received for the performance of personal services is not taxable and arguments that verification that the requirements of any applicable law or administrative procedure have been met may only be based on one or more particular forms or documents which must be in a certain format such as a summary record of assessment petitioner has advanced such arguments both before and after the cdp hearing whether positions were frivolous by looking to notice as a result petitioner was precluded from raising these issues in the cdp hearing because petitioner raised only frivolous and meritless issues regarding his underlying liabilities for the civil penalties under sec_6702 for and both the so and this court are precluded by sec_6330 from considering petitioner’s arguments b abuse_of_discretion where a taxpayer’s underlying tax_liability is not in dispute the court reviews the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must prove that the decision of the commissioner was arbitrary capricious or without sound basis in fact or in law giamelli v commissioner t c pincite citing sego v commissioner t c pincite and 112_tc_19 tinnerman v commissioner tcmemo_2010_150 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office 135_tc_344 giamelli v commissioner t c pincite tinnerman v commissioner tcmemo_2010_150 petitioner has not alleged any legitimate basis for us to determine that the so’s decision sustaining the nftl was arbitrary capricious or without sound basis in fact or in law in addition petitioner declined to discuss collection alternatives with the so when the so raised the subject during the cdp hearing considering the facts we find that the so did not abuse her discretion in sustaining the nftl and we therefore uphold it iii sec_6673 sanctions respondent requests that the court impose sanctions against petitioner pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner has taken a multitude of frivolous and groundless positions characteristic of tax protesters while petitioner is an intelligent person his arguments that the wages paid to him by his employer are not income are misguided and lack any merit however considering the facts of this case we decline to impose sanctions against petitioner although we strongly warn petitioner that making such arguments before this court in the future will likely result in the imposition of sanctions against him to reflect the foregoing an appropriate order and decision will be entered 7we note that this is the first time petitioner has made such frivolous arguments before us
